 CARDOX DIVISIONCardox Division of Chemetron Corporation andTeamsters Union Local No. 115, a/w Interna-tional Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America. Case4-CA- 106951 December 1983SUPPLEMENTAL DECISION ANDORDERBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND HUNTEROn 30 September 1981 the National Labor Rela-tions Board issued its Decision and Order in thisproceeding,' in which it reversed the administra-tive law judge's finding that the Respondent didnot violate Section 8(a)(5) and (1) of the Act bywithdrawing recognition from the Union. Upon apetition for enforcement of the Board's Order, theUnited States Court of Appeals for the Third Cir-cuit denied enforcement of the Board's Order andremanded the case to the Board for further consid-eration consistent with its opinion.2The Boardthereafter accepted the court's remand and notifiedthe parties that they could file statements of posi-tion with the Board on remand. The GeneralCounsel and the Respondent have filed statementsof position.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.In order to place the substance of the court'sremand in proper perspective, we note the follow-ing facts: the Respondent manufactures, sells, anddistributes carbon dioxide and maintains 40 distri-bution depots. The instant controversy concernsthe depots in its "Eastern Region." The Companyhas four servicemen in the eastern region. Oneserviceman is assigned to the metropolitan NewYork area and part of Connecticut and another toupstate New York and most of New England.Serviceman James Hurley services eastern Pennsyl-vania, southern New York, and all of Delaware.Serviceman James Pennington services all of Vir-ginia and Maryland and the southern area of Penn-sylvania around York. The servicemen work pri-marily out of their respective homes and all foureastern region servicemen are supervised by Ber-nard O'Reilly who is located in Newark. As ofAugust 1979, Hurley and Pennington had certainregular contact with the Delaware City, Delawaredepot which included occasionally receiving phonemessages there, using the facility's credit for pur-chasing parts and tools, and visiting the facility pe-' 258 NLRB 1202.' NLRB v. Cardox Division of Chemermn, 699 F.2d 148 (3d Cir. 1983).268 NLRB No. 47riodically to pick up invoices or parts and to helpstraighten the parts room.In June and July 1979, respectively, Penningtonand Hurley signed cards authorizing the Union torepresent them for collective-bargaining purposes.In August, the Respondent voluntarily executed arecognitional agreement with the Union coveringfield servicemen at the Respondent's DelawareCity depot. The Respondent complied with an in-formation request by the Union, and the partiesheld their first negotiating session on 17 October1979. They failed to reach an agreement and laterscheduled another bargaining session for 5 Decem-ber 1979.In November, Pennington notified O'Reilly thathe no longer wished to be represented by theUnion assertedly because a dispute had arisen overwhether he should continue working during astrike by other employees represented by a differ-ent local of the same union at the Delaware Citydepot. At or about this time Pennington began re-ceiving his calls at the Respondent's Suffolk, Vir-ginia depot rather than Delaware City and essen-tially ceased other contracts with Delaware City.When O'Reilly informed Hurley of Pennington'sdecision, Hurley also decided he no longer wishedto be represented by the Union. Subsequently, theRespondent canceled the bargaining session sched-uled for 5 December. On 6 December, the Re-spondent's director of employee relations wrote aletter to the Union stating that only one employee,Hurley, still worked in the Union's jurisdictionalarea and thus "there does not seem to be anyreason to cover him under a Local 115 agreement."The Respondent did not resume bargaining withthe Union. The charge herein was filed on 12 De-cember 1979, alleging that the Respondent violatedSection 8(a)(5) and (1) of the Act by withdrawingrecognition from the Union.In the earlier proceeding, the administrative lawjudge recommended that the complaint be dis-missed in its entirety because the agreed-upon bar-gaining unit was inappropriate since it did not in-clude all four servicemen in the Respondent's east-ern region. Upon exception to the judge's decision,the Board reversed the judge and found that thecompany had violated Section 8(a)(5) and (1) of theAct. In this regard, the Board concluded that sincethe Respondent had voluntarily recognized andbargained with the Union it was unnecessary todecide whether the unit was appropriate. TheBoard went on to find that since a reasonable timefor bargaining had not expired the Union continuedto enjoy an irrebuttable presumption of majoritystatus and thus the Respondent unlawfully with-drew recognition.335 DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn review the Third Circuit held the Board haderred in failing, under Section 9(b) of the Act, todetermine whether or not the unit agreed upon bythe parties is consistent with the National LaborRelations Act and past Board policy. Absent sucha finding, the court held that the Board lacked thestatutory power to hold that the Company's with-drawal of recognition violated the Act. Additional-ly, with regard to the unit issue, the court foundthat both the question of community of interest,relied on by the administrative law judge, and thequestion of a one-person unit had been properlyraised to the Board by the Respondent.Having accepted the remand, the Board also ac-cepts the court's opinion as the law of the case.Accordingly, we shall consider the evidence rele-vant to the appropriateness of the agreed-uponunit. In this regard, as noted above, the servicemenwork primarily out of their homes. Their job re-quires limited contact, however with one of theRespondent's depots. At the time of the initial rec-ognition herein both Hurley and Pennington wereattached to the Delaware City depot. This resultedin occasional contact between them and constitutedthe basis for the scope of the recognized unit. InNovember 1979, Pennington's depot functions weretransferred to the Suffolk depot. Accordingly, theDelaware City unit was reduced to a single-personunit prior to Respondent's withdrawal of recogni-tion.3Thus, pursuant to the remand of the court,we find that since the Board will not require anemployer to bargain in a unit consisting of onlyone employee,4the Respondent's withdrawal ofrecognition was not unlawful. Accordingly, weshall dismiss the complaint in its entirety.ORDERThe National Labor Relations Board herebyorders that its prior Decision and Order in this casebe revoked and the complaint be dismissed.3 Counsel for the General Counsel concedes that, at least subsequent tothe hearing, the bargaining unit was permanently reduced to a single-person unit rendering a bargaining order inappropriate.4 See, e.g., Stern Made Dress Co., 218 NLRB 372 (1975).336